DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2020. 
Claim 7 is cancelled.
Claims 1-6, 8, 9 and 14-20 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first manifold portion” of at least claims 1, 15, 20 must be shown or the feature(s) canceled from the claim(s).  NOTE: to the extent that that the “first manifold portion” is shown in the 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
“first manifold portion” of at least claim 1, 15, 20 (interpretation is not clear). 
“a second manifold portion” configured to redirect a flow of fluid from one fluid passage of the at least two fluid passages to the other fluid passage of the at least two fluid passages of at least claim 4, which is interpreted to mean the return manifold (76)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites, “a first manifold portion unitarily formed with the body, the first manifold portion having a first interior passage fluidly coupled to at least one fluid passage of the set of fluid passages, and wherein the first manifold portion one of redirects a flow to another fluid passage of the set of fluid passages or provides an inlet to the at least one fluid passage of the set of fluid passages.”  The meaning of the foregoing limitation is not clear.  
As an initial matter, the recitation of “a first manifold portion” can be interpreted as either “a portion of a first manifold” or “a first portion of a manifold”.  However, the office is unable to locate any structure identified as either a “first manifold” or simply “a manifold”.
The office is guessing that the “first manifold portion” is directed to towards item (70) which is described as an inlet/outlet manifold portion (70), with an inlet (72), outlet (74), and bypass valve section (71) as described at par 22 of the published application and shown in Fig. 2.  If this is the case, then it is apparent how item (70) can perform the claimed function of “provides an inlet to the at least one fluid passage of the set of fluid passages”.  However, it is not clear how item (70) “redirects a flow to another fluid 
Finally, it is not clear if perhaps the “first manifold portion” is meant to be limited to the “first interior passage fluidly coupled to at least one fluid passage of the set of fluid passages”, because if so, then again it is not clear how this structure “redirects a flow to another fluid passage of the set of fluid passages”.
Claims 15 and 20 also recite “a first manifold” and have similar issues. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333783 to Weiner and US 2018/0245853 to Sennoun.
Regarding claim 1, Weiner teaches a surface cooler assembly, comprising:
a surface cooler (100, Fig. 2b, par. 29-30) configured to be operably coupled to an aircraft fan casing (34, Fig. 2a, 2b, par. 29-30) and having a first surface configured to confront the aircraft fan casing and a second surface opposite the first surface, the 
a body defining the first surface and the second surface; (See 100 in Figs. 2B, 3a, 4a) 
a set of fluid passages internal to the body (Fig. 4a, lube channel 104, which comprise a set of passages 126 and 128, Fig. 4b) and a set of fins (114, Fig. 3a, par. 32) located on at least a portion of the second surface of the body; 
a first manifold portion unitarily formed with the body (see annotated Fig. 4a below), the first manifold portion having a first interior passage (see Fig. 4b, at “lubricant in”) fluidly coupled to at least one fluid passage (126) of the set of fluid passages, and wherein the first manifold portion one of redirects a flow to another fluid passage of the set of fluid passages or provides an inlet to the at least one fluid passage of the set of fluid passages. (See fig. 4b).
Weiner does not teach, 
the first manifold portion having a section extending one of radially inward or radially outward from the body.
	Sennoun teaches an additively manufactured heat exchanger (title) for use in a gas turbine engine (par. 2), for cooling oil (par. 21), with a manifold (120, Fig. 1) unitarily formed with a body (110) defining a surface of the heat exchanger, that is unitarily formed with and extends radially away from the surface of the body.   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of Sennoun, in order to provide a structure that can be interfaced with the plumbing of the oil/lubricant lines feeding and 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
	Regarding claim 2, Weiner as modified teaches the surface cooler assembly of claim 1, wherein the first manifold portion further includes a second interior passage fluidly coupled to at least one other fluid passage of the set of fluid passages and provides an outlet to the at least one other fluid passage of the set of fluid passages such that the first manifold portion defines an inlet/outlet manifold portion. (110, Fig. 4).

Regarding claim 3, Weiner as modified teaches the surface cooler assembly of claim 2, but does not teach, wherein the inlet/outlet manifold portion includes fins 
Weiner teaches the use of fins on surface of the body (item 14 in Fig. 3a, par. 32), but the fins are not on a surface of the body opposite the inlet and outlet.  Instead, the inlet (108), Fig 4 and outlet (110) are on an adjoining surface.      
Sennoun teaches an air oil heat exchanger (Fig. 1) with an inlet outlet manifold (the portion containing 120, 122, Fig. 1) with heat exchanging fins (160, par. 30, Fig. 2, 3) on a surface of the body opposite the inlet and outlet.  (Note, the office did not find “160” in the drawings in Sennoun, but par. 3 describes them as being between fluid passageways 126 in Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of, Sennoun, in order to increase the heat loss surface of the inlet outlet manifold.  Regarding the relative placement of the fins relative to the inlet and outlet in general, Wiener and Sennoun show that this can vary according to the system design, and it can be expected that in at least some end use system designs, the claimed arrangement will be most suitable for such designs.  

Regarding claim 4, Weiner as modified teaches the surface cooler assembly of claim 2, further comprising a second manifold portion unitarily formed with the body and having a third interior passage fluidly coupled to at least two fluid passages of the set of fluid passages and configured to redirect a flow of fluid from one fluid passage of the at least two fluid passages to the other fluid passage of the at least two fluid passages.


    PNG
    media_image2.png
    461
    488
    media_image2.png
    Greyscale



Regarding claim 5, Weiner as modified teaches the surface cooler assembly of claim 4 wherein the second surface underlying the second manifold is devoid of fins.
	See Weiner Fig. 3a for the location of fins (114), which are also shown in Fig. 4a but not numbered.  See Weiner Fig. 4a where a bypass channel (106, par. 40) underlies the lube channel (104, par. 40) and which is devoid of fins.  Note that lube channel 

Regarding claim 6, Weiner as modified teaches the surface cooler assembly of claim 4 wherein the surface cooler is an air cooled oil cooler.  (Fig. 4a, “lubricant in”, and par. 41 “air cooling structure 102)

Regarding claim 14, Weiner as modified teaches the surface cooler assembly of claim 1 wherein surface cooler is an annular surface cooler and the first surface is a curved surface. (Fig. 3a, 4a).

Claims 15, 18 and 19
These claims recite “forming” the apparatus limitations of claims 1, 3, and 4 without reciting any particular processes for performing the forming, and are obvious for the same reasons as claims 1, 3 and 4.
	Claim 15 recites that the manifold partially overlies the at least one fluid passage, which is not in claim 1.  However, the annotated Fig. 4a of Weiner, (included with the rejection of claim 1), shows the manifold overlying at least a portion of the lube channel 104.  


Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333783 to Weiner and US 2018/0245853 to Sennoun and US 2015/0013142 to West.
Regarding claims 8, 9, Weiner as modified teaches the surface cooler assembly of claim 4, but does not teach,
Claim 8 - further comprising attachment mechanisms unitarily formed with the
body.
Claim 9 - wherein the attachment mechanisms include a set of bosses unitarily formed with the body and extending from the first surface.
West teaches a method of mounting a pylon to an aircraft (title). The mounting can include parts (377, 379) that are integrally formed with a support bulkhead (340,
Fig. 7, par. 47). These parts can include boss fittings (par. 47).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of West, in order to avoid having to use loose parts that might get lost, and to use a boss fitting when the types of parts being connected together require a boss fitting.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333783 to Weiner, US 2018/0245853 to Sennoun, and in view of US 2018/0236552 to Basini.
Regarding claim 16, 17, Weiner as modified teaches the method of claim 15, but does not teach,
Claim 16 - wherein forming the base body comprises extruding the base body.

Basini teaches a method of manufacturing a heat exchanger using both extrusion processes and laser deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of Basini, in order to utilize heat exchanger manufacturing methods that are known to be useful for this purpose, and to facilitate the building of heat exchangers with complex geometries.

Regarding claim 20, Weiner teaches a surface cooler assembly, comprising a surface cooler configured to be operably coupled to an aircraft fan casing and having a first surface configured to confront the aircraft fan casing and a second surface opposite the first surface, the surface cooler including a body defining the first surface and the second surface, a set of fluid passages internal to the body and a set of fins located on at least a portion of the second surface of the body, and at least a first manifold having a first interior passage fluidly coupled to at least one fluid passage of the set of fluid passages, and wherein the first manifold one of redirects a flow to another fluid passage of the set of fluid passages or provides an inlet to the at least one fluid passage of the set of fluid passages; (see the rejection of claim 1)
Weiner does not teach,
a method of repairing a surface cooler, the method comprising depositing metal on a portion of a surface cooler assembly,
the first manifold having an inlet on the first surface opposite the set of fins,

Basini teaches a method of manufacturing a heat exchanger using both extrusion processes and laser deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of Basini, in order to use a laser deposition process to repair the cooler, given that damage such as a gouge or scrape necessitates adding material to fill them in. (NOTE: the office is not lending any patentable weight to any distinctions between the types of damage, because it is not clear how the method would change depending upon the type of damage. For example, a scratch could also be called a gouge, and either a scratch or gouge could be caused by foreign object damage.)
Weiner teaches the use of fins on surface of the body (item 14 in Fig. 3a, par. 32), but the fins are not on a surface of the body opposite the inlet of the manifold.  Instead, the inlet (108, Fig 4) is on an adjoining surface.      
Further, Sennoun teaches an air oil heat exchanger (Fig. 1) with an inlet outlet manifold (the portion containing 120, 122, Fig. 1) with heat exchanging fins (160, par. 30, Fig. 2, 3) on a surface of the body opposite the inlet and outlet.  (Note, the office did not find “160” in the drawings in Sennoun, but par. 3 describes them as being between fluid passageways 126 in Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Weiner, in view of, Sennoun, because Wiener and Sennoun show that the placement of the fins relative to the inlet and outlet in general, 

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive, in view of the new grounds of rejection.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763